DETAILED ACTION
Response to Amendment
	In response to amendment filed on 6/9/2022, claims 1, 11, 19 are amended, claims 1- 20 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 6/9/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 6, 8- 16, 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US Pub. No. 2020/0178158 A1) in view of Starsinic et al (WO 2021/183870 A1), hereafter Star.

	Regarding claim 1, Won teaches a system comprising: a device (see claim 13, base station as a device here) configured to: 
	obtain information that indicates when a plurality of network slices are overloaded (see claim 13; ….receiving, by a base station from one or more core network entities (refer to [0075, 0078] core network entities can be AMF) within a wireless network, network slice-specific load information that indicates a load for each of one or more network slices; determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories….); 
	generate, based on the information, a message that includes:
an operator specified access category; and a barring slice list comprising: one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals; and broadcast the message over a wireless signal to a cell (as stated above; see claim 13… determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories (further refer to [0095- 0103] regarding access categories can be operator specific); and sending, by the base station to a user device, the barring configuration to reduce a load on the wireless network; refer to [0036]… a wireless network may broadcast (e.g., via system information) a barring configuration to one or more UEs…… the network (e.g., BS) may broadcast a barring configuration to one or more UEs that may include information indicating that access attempts associated with one or more access categories and/or access classes, for example, may be barred, and if so, provide a set of barring parameters for these one or more of the classes and/or access categories, for example….; further refer to [0126] … RAN node (i.e. device or BS; see [0075]) populates (determines) per-slice barring configuration (e.g., which may provide higher barring for some slices, and lower barring rates for other slices—prioritization of some traffic over others, e.g., may opt to have a lower barring rate for URLLC than for eMBB) to be broadcasted to the UE. From step 5, the RAN node may be aware of the load status of the core network per PLMN, per SST, per SD and/or per S-NSSAI. Thus, the RAN node can populate or determine the barring configuration so that load for a particular PLMN/network slice can be reduced, e.g. the barring parameters for access categories related to specific network slices (e.g. eMBB, URLLC, massive IoT, IMS) can be set so that access attempt associated with such access categories are reduced.….). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Won ‘s teaching to make system more effective where more reliable way resources can be utilized/managed in the communication system.
	But Won is silent about a barring slice list comprising:	one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals.
 	However Star in context with [0074] (about operator-defined access categories can be used to enable differentiated handling for different slices. NG-RAN may broadcast (i.e. SIB or MIB) barring control information (e.g., a list of barring parameters associated with operator- defined access categories) to minimize the impact of congested slices) teaches in [00210- 00212] about .. SIB may be defined to broadcast slice related barring information. The new SIB may be called Sl-Slicelnfo. SIB1 may broadcast scheduling information about the Sl-Slicelnfo…..; see [00210] further refer to [00212] Sl-Slicelnfo may include any combination of the following information elements. First, S-NSSAI(s) that are barred in the RAN Node. Second, SST value(s) that are barred in the RAN Node. If SST values are broadcasted, it may be an indication that S-NSSAIs with the SST value are barred. Third, SD value(s) that are barred in the RAN Node. If SD values are broadcasted, it may be an indication that S-NSSAIs with the SD value are barred. Fourth, a Barring Time that indicates how long the UE 201 should consider the corresponding S-NSSAI, SST, or SD value to be barred. A Barring Time may be provided for each S-NSSAI, SST, or SD value. Fifth, UE Identities, UE Group Identities, or UE Access Classes to which the barring information applies. When this information is present, the UE 201 may disregard the information if the UE’s identity, the UE’s group identity, or the UE’s access class is not present. Sixth, a cause for the barring condition. For example, the cause may indicate to the UE 201 that the slice is barred because the slice has reached a limit in how many UEs are registered in the slice or the slice has reached a limit in how many PDU sessions are established within the slice. An intraFreqReselection indication that is used indicate whether or not the UE 201 should consider the S-NSSAI to be barred in cells on the same frequency. Seventh, information about what slices are available in the cell (S-NSSAIs, SSTs, or SDs). Eighth, information that might be used by the UE 201 to help the UE 201 to select a different cell that is not currently barring the slice; further refer to [0216, Fig. 9]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Star with the teachings of Won to make system more effective. Having a mechanism about a barring slice list having one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals; greater way resources can be utilized/managed in the communication system.
	
	Regarding claim 2, Won in view of Star teaches as per claim 1, wherein Won teaches about when the device obtains the information, the device is further configured to: obtain some of the information from information elements that are sent by an Access and Mobility Function (AMF) in a core network (already stated above; see claim 13; ….receiving, by a base station from one or more core network entities (refer to [0075, 0078] core network entities can be AMF) within a wireless network, network slice-specific load information that indicates a load for each of one or more network slices; determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories….).

	Regarding claim 3, Won in view of Star teaches as per claim 2, wherein the information elements include: a NSSAI (Won; see [0084]).

	Regarding claim 4, Won in view of Star teaches as per claim 3, wherein Won teaches about the device is further configured to: extract a slice differentiator from the NSSAI for each of the network slices, and prioritize the network slices for barring based on the extracted slice differentiators (see [0126]… RAN node (i.e. BS/device ) populates (determines) per-slice barring configuration (e.g., which may provide higher barring for some slices, and lower barring rates for other slices --prioritization of some traffic over others, e.g., may opt to have a lower barring rate for URLLC than for eMBB) to be broadcasted to the UE. From step 5, the RAN node may be aware of the load status of the core network per PLMN, per SST, per SD and/or per S-NSSAI…; now refer to [0033]… a slice may be identified by a slice identifier, which may include one or more of the following: a slice/service type (SST); a slice/service type (SST) and slice differentiator (SD); and a single Network Slice Selection Assistance Information (S-NSSAI)…. According to an example implementation, a S-NSSAI=SST+SD (e.g., S-NSSAI may include or may be a combination of or concatenation of a SST and a SD for a slice), for example…..).

	Regarding claim 5, Won in view of Star teaches as per claim 1, wherein Won teaches about when the device broadcasts the message, the device is configured to: insert the message as part of access barring information in a System Information Block (SIB); and broadcast the SIB over the downlink wireless signal to the cell (already described above in [0036].. a wireless network may broadcast (e.g., via system information) a barring configuration to one or more UEs…… the network (e.g., BS) may broadcast a barring configuration to one or more UEs that may include information indicating that access attempts associated with one or more access categories and/or access classes, for example, may be barred, and if so, provide a set of barring parameters for these one or more of the classes and/or access categories, for example….; further refer to [0126] … RAN node (i.e. device or BS; see [0075]) populates (determines) per-slice barring configuration (e.g., which may provide higher barring for some slices, and lower barring rates for other slices—prioritization of some traffic over others, e.g., may opt to have a lower barring rate for URLLC than for eMBB) to be broadcasted to the UE. From step 5, the RAN node may be aware of the load status of the core network per PLMN, per SST, per SD and/or per S-NSSAI. Thus, the RAN node can populate or determine the barring configuration so that load for a particular PLMN/network slice can be reduced, e.g. the barring parameters for access categories related to specific network slices (e.g. eMBB, URLLC, massive IoT, IMS) can be set so that access attempt associated with such access categories are reduced.….; now refer to [0136 -0137] for SIB).

	Regarding claim 6, Won in view of Star teaches as per claim 1, wherein the device includes: a next generation node B (gNB); a central unit (CU); or a device that is external to a gNB (Won; see [0026] gNB).

	Regarding claim 8, Won in view of Star teaches as per claim 1, wherein the message includes: information that indicates, for each of the network slices, what category of access is barred (Won; see [0041], [0045], [0048] and Fig. 2 #220, 222, 224; [0054], [0080], [0103]).

	Regarding claim 9, Won in view of Star teaches as per claim 8, wherein the access category includes: a mobile-originated (MO) data; a multimedia telephony (MMTEL) for voice; an MMTEL for video; or an MO Simple Messaging Service (MO SMS) (Won; see [0105- 0123]; MO MMTEL voice/video/SMS).

	Regarding claim 10, Won in view of Star teaches as per claim 1, Won teaches about further comprising: an Access and Mobility Function (AMF), wherein the AMF is configured to: determine which of the network slices are overloaded; generate information elements that identify the overloaded network slices; and provide the information elements to the device (as already stated above; see claim 13; ….receiving, by a base station from one or more core network entities (refer to [0075, 0078] core network entities can be AMF) within a wireless network, network slice-specific load information that indicates a load for each of one or more network slices; determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories and sending, by the base station to a user device, the barring configuration to reduce a load on the wireless network; refer to [0036]… a wireless network may broadcast (e.g., via system information) a barring configuration to one or more UEs…… the network (e.g., BS) may broadcast a barring configuration to one or more UEs that may include information indicating that access attempts associated with one or more access categories and/or access classes, for example, may be barred, and if so, provide a set of barring parameters for these one or more of the classes and/or access categories, for example….; further refer to [0126] … RAN node (i.e. device or BS; see [0075]) populates (determines) per-slice barring configuration (e.g., which may provide higher barring for some slices, and lower barring rates for other slices—prioritization of some traffic over others, e.g., may opt to have a lower barring rate for URLLC than for eMBB) to be broadcasted to the UE. From step 5, the RAN node may be aware of the load status of the core network per PLMN, per SST, per SD and/or per S-NSSAI. Thus, the RAN node can populate or determine the barring configuration so that load for a particular PLMN/network slice can be reduced, e.g. the barring parameters for access categories related to specific network slices (e.g. eMBB, URLLC, massive IoT, IMS) can be set so that access attempt associated with such access categories are reduced.…..).

	Regarding claim 11, Won teaches method (see claim 13) comprising: 
	obtaining information that indicates when a plurality of network slices are overloaded (see claim 13; ….receiving, by a base station from one or more core network entities (refer to [0075, 0078] core network entities can be AMF) within a wireless network, network slice-specific load information that indicates a load for each of one or more network slices; determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories….); 
	generating, based on the information, a message that includes: an operator specified access category; and a barring slice list comprising: one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals; and broadcasting the message over a wireless signal to a cell (as stated above; see claim 13… determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories (further refer to [0095- 0103] regarding access categories can be operator specific); and sending, by the base station to a user device, the barring configuration to reduce a load on the wireless network; refer to [0036]… a wireless network may broadcast (e.g., via system information) a barring configuration to one or more UEs…… the network (e.g., BS) may broadcast a barring configuration to one or more UEs that may include information indicating that access attempts associated with one or more access categories and/or access classes, for example, may be barred, and if so, provide a set of barring parameters for these one or more of the classes and/or access categories, for example….; further refer to [0126] … RAN node (i.e. device or BS; see [0075]) populates (determines) per-slice barring configuration (e.g., which may provide higher barring for some slices, and lower barring rates for other slices—prioritization of some traffic over others, e.g., may opt to have a lower barring rate for URLLC than for eMBB) to be broadcasted to the UE. From step 5, the RAN node may be aware of the load status of the core network per PLMN, per SST, per SD and/or per S-NSSAI. Thus, the RAN node can populate or determine the barring configuration so that load for a particular PLMN/network slice can be reduced, e.g. the barring parameters for access categories related to specific network slices (e.g. eMBB, URLLC, massive IoT, IMS) can be set so that access attempt associated with such access categories are reduced.….). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Won ‘s teaching to make system more effective where more reliable way resources can be utilized/managed in the communication system.
	But Won is silent about a barring slice list comprising: 	one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals.
 	However Star in context with [0074] (about operator-defined access categories can be used to enable differentiated handling for different slices. NG-RAN may broadcast (i.e. SIB or MIB) barring control information (e.g., a list of barring parameters associated with operator- defined access categories) to minimize the impact of congested slices) teaches in [00210- 00212] about .. SIB may be defined to broadcast slice related barring information. The new SIB may be called Sl-Slicelnfo. SIB1 may broadcast scheduling information about the Sl-Slicelnfo…..; see [00210] further refer to [00212] Sl-Slicelnfo may include any combination of the following information elements. First, S-NSSAI(s) that are barred in the RAN Node. Second, SST value(s) that are barred in the RAN Node. If SST values are broadcasted, it may be an indication that S-NSSAIs with the SST value are barred. Third, SD value(s) that are barred in the RAN Node. If SD values are broadcasted, it may be an indication that S-NSSAIs with the SD value are barred. Fourth, a Barring Time that indicates how long the UE 201 should consider the corresponding S-NSSAI, SST, or SD value to be barred. A Barring Time may be provided for each S-NSSAI, SST, or SD value. Fifth, UE Identities, UE Group Identities, or UE Access Classes to which the barring information applies. When this information is present, the UE 201 may disregard the information if the UE’s identity, the UE’s group identity, or the UE’s access class is not present. Sixth, a cause for the barring condition. For example, the cause may indicate to the UE 201 that the slice is barred because the slice has reached a limit in how many UEs are registered in the slice or the slice has reached a limit in how many PDU sessions are established within the slice. An intraFreqReselection indication that is used indicate whether or not the UE 201 should consider the S-NSSAI to be barred in cells on the same frequency. Seventh, information about what slices are available in the cell (S-NSSAIs, SSTs, or SDs). Eighth, information that might be used by the UE 201 to help the UE 201 to select a different cell that is not currently barring the slice; further refer to [0216, Fig. 9]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Star with the teachings of Won to make system more effective. Having a mechanism about a barring slice list having one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals; greater way resources can be utilized/managed in the communication system.

	Regarding claim 12, Won in view of Star teaches as per claim 11, wherein obtaining the information includes: obtaining some of the information from information elements that are sent by an Access and Mobility Function (AMF) in a core network (Won; already stated above; see claim 13; ….receiving, by a base station from one or more core network entities (refer to [0075, 0078] core network entities can be AMF) within a wireless network, network slice-specific load information that indicates a load for each of one or more network slices; determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories….).

	Regarding claim 13, Won in view of Star teaches as per claim 12, wherein the information elements include: aNSSAI (Won; see [0084]).

	Regarding claim 14, Won in view of Star teaches as per claim 13, further comprising: extracting  a slice differentiator from the NSSAI for each of the network slices, and prioritizing the network slices for barring based on the extracted slice differentiators (Won; see [0126]… RAN node (i.e. BS/device ) populates (determines) per-slice barring configuration (e.g., which may provide higher barring for some slices, and lower barring rates for other slices --prioritization of some traffic over others, e.g., may opt to have a lower barring rate for URLLC than for eMBB) to be broadcasted to the UE. From step 5, the RAN node may be aware of the load status of the core network per PLMN, per SST, per SD and/or per S-NSSAI…; now refer to [0033]… a slice may be identified by a slice identifier, which may include one or more of the following: a slice/service type (SST); a slice/service type (SST) and slice differentiator (SD); and a single Network Slice Selection Assistance Information (S-NSSAI)…. According to an example implementation, a S-NSSAI=SST+SD (e.g., S-NSSAI may include or may be a combination of or concatenation of a SST and a SD for a slice), for example…..).

	Regarding claim 15, Won in view of Star teaches as per claim 11, Won teaches about wherein broadcasting the message includes: inserting  the message as part of access barring information in a System Information Block (SIB); and broadcasting the SIB over the downlink wireless signal to the cell (already described above in [0036].. a wireless network may broadcast (e.g., via system information) a barring configuration to one or more UEs…… the network (e.g., BS) may broadcast a barring configuration to one or more UEs that may include information indicating that access attempts associated with one or more access categories and/or access classes, for example, may be barred, and if so, provide a set of barring parameters for these one or more of the classes and/or access categories, for example….; further refer to [0126] … RAN node (i.e. device or BS; see [0075]) populates (determines) per-slice barring configuration (e.g., which may provide higher barring for some slices, and lower barring rates for other slices—prioritization of some traffic over others, e.g., may opt to have a lower barring rate for URLLC than for eMBB) to be broadcasted to the UE. From step 5, the RAN node may be aware of the load status of the core network per PLMN, per SST, per SD and/or per S-NSSAI. Thus, the RAN node can populate or determine the barring configuration so that load for a particular PLMN/network slice can be reduced, e.g. the barring parameters for access categories related to specific network slices (e.g. eMBB, URLLC, massive IoT, IMS) can be set so that access attempt associated with such access categories are reduced.….; now refer to [0136 -0137] for SIB).

	Regarding claim 16, Won in view of Star teaches as per claim 11, wherein obtaining the information includes:obtaining the information, by a device, from a core network component, wherein the device includes: a next generation node B (gNB); a central unit (CU); or a device that is external to a gNB (Won; see [0026] gNB).

	Regarding claim 18, Won in view of Star teaches as per claim 11, wherein the message includes: information that indicates, for each of the network slices, what category of access is barred (Won; see [0041], [0045], [0048] and Fig. 2 #220, 222, 224; [0054], [0080], [0103]).

	Regarding claim 19, Won teaches a non-transitory computer-readable medium, comprising processor-executable instructions, that when executed by one or more processors, cause the processors to (see claim 13,): 
	obtain information that indicates when a plurality of network slices are overloaded (see claim 13; ….receiving, by a base station from one or more core network entities (refer to [0075, 0078] core network entities can be AMF) within a wireless network, network slice-specific load information that indicates a load for each of one or more network slices; determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories….); 
	generate, based on the information, a message that includes:
an operator specified access category; and a barring slice list comprising: one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals; and broadcast the message over a wireless signal to a cell (as stated above; see claim 13… determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories (further refer to [0095- 0103] regarding access categories can be operator specific); and sending, by the base station to a user device, the barring configuration to reduce a load on the wireless network; refer to [0036]… a wireless network may broadcast (e.g., via system information) a barring configuration to one or more UEs…… the network (e.g., BS) may broadcast a barring configuration to one or more UEs that may include information indicating that access attempts associated with one or more access categories and/or access classes, for example, may be barred, and if so, provide a set of barring parameters for these one or more of the classes and/or access categories, for example….; further refer to [0126] … RAN node (i.e. device or BS; see [0075]) populates (determines) per-slice barring configuration (e.g., which may provide higher barring for some slices, and lower barring rates for other slices—prioritization of some traffic over others, e.g., may opt to have a lower barring rate for URLLC than for eMBB) to be broadcasted to the UE. From step 5, the RAN node may be aware of the load status of the core network per PLMN, per SST, per SD and/or per S-NSSAI. Thus, the RAN node can populate or determine the barring configuration so that load for a particular PLMN/network slice can be reduced, e.g. the barring parameters for access categories related to specific network slices (e.g. eMBB, URLLC, massive IoT, IMS) can be set so that access attempt associated with such access categories are reduced.….). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Won ‘s teaching to make system more effective where more reliable way resources can be utilized/managed in the communication system.
	But Won is silent about a barring slice list comprising: one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals.
 	However Star in context with [0074] (about operator-defined access categories can be used to enable differentiated handling for different slices. NG-RAN may broadcast (i.e. SIB or MIB) barring control information (e.g., a list of barring parameters associated with operator- defined access categories) to minimize the impact of congested slices) teaches in [00210- 00212] about .. SIB may be defined to broadcast slice related barring information. The new SIB may be called Sl-Slicelnfo. SIB1 may broadcast scheduling information about the Sl-Slicelnfo…..; see [00210] further refer to [00212] Sl-Slicelnfo may include any combination of the following information elements. First, S-NSSAI(s) that are barred in the RAN Node. Second, SST value(s) that are barred in the RAN Node. If SST values are broadcasted, it may be an indication that S-NSSAIs with the SST value are barred. Third, SD value(s) that are barred in the RAN Node. If SD values are broadcasted, it may be an indication that S-NSSAIs with the SD value are barred. Fourth, a Barring Time that indicates how long the UE 201 should consider the corresponding S-NSSAI, SST, or SD value to be barred. A Barring Time may be provided for each S-NSSAI, SST, or SD value. Fifth, UE Identities, UE Group Identities, or UE Access Classes to which the barring information applies. When this information is present, the UE 201 may disregard the information if the UE’s identity, the UE’s group identity, or the UE’s access class is not present. Sixth, a cause for the barring condition. For example, the cause may indicate to the UE 201 that the slice is barred because the slice has reached a limit in how many UEs are registered in the slice or the slice has reached a limit in how many PDU sessions are established within the slice. An intraFreqReselection indication that is used indicate whether or not the UE 201 should consider the S-NSSAI to be barred in cells on the same frequency. Seventh, information about what slices are available in the cell (S-NSSAIs, SSTs, or SDs). Eighth, information that might be used by the UE 201 to help the UE 201 to select a different cell that is not currently barring the slice; further refer to [0216, Fig. 9]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Star with the teachings of Won to make system more effective. Having a mechanism about a barring slice list having one or more of single- network slice selection assistance information (S-NSSAI) identifying the network slices, and one or more barring statuses which indicate whether each of the network slices is barred from access by wireless mobile terminals; greater way resources can be utilized/managed in the communication system.
	
	Regarding claim 20, Won in view of Star teaches as per claim 19, wherein when the processor obtains the information, the processor is further to: obtain some of the information from information elements that are sent by an Access and Mobility Function (AMF) in a core network (Won; already stated above; see claim 13; ….receiving, by a base station from one or more core network entities (refer to [0075, 0078] core network entities can be AMF) within a wireless network, network slice-specific load information that indicates a load for each of one or more network slices; determining, by the base station based on the received network slice-specific load information, a barring configuration that indicates a set of barring parameters for one or more access categories….).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US Pub. No. 2020/0178158 A1) in view of Starsinic et al (WO 2021/183870 A1), hereafter Star in view of Han et al. (US Pub. No. 2019/0174536 A1).

	Regarding claim 7, Won in view of Star teaches as per claim 1, but Won fails to state about wherein when the device obtains the information, the device is further configured to: determine a first amount of resources consumed at a central unit-control plane (CU-CP) and a central unit-user plane (CU-UP) for each of the network slices; determine a second amount of Radio Resource Control (RRC) resources for each of the network slices; and determine which of the network slices are to be barred based on the information, wherein the information indicates the first amount of resources and the second amount of resources; however Han in context with [0019- 0020] teaches in [0073] about the wireless network is configured with an independent access class control parameter for each network slice in the network based on network resource usage (here first information having first amount of resources) (i.e. see Fig. 1 network slice having CP and UP resources; further see [0070].. Network functions (network functions, NFs for short) of a network slice in the CN includes NFs of a control plane (CP) and NFs of a user plane (UP)……all network slices in the CN share an RAN resource…; further see [0158]) and network process policies of different network slices, and an RAN (i.e. device here) is configured to broadcast the access class control parameter of one or more network slices to UE through a system information. The access class control parameter of the network slice may include an identifier of the network slice, a corresponding access class control parameter, and the like; now refer to [0090].. a wireless network performs, based on network resource usage (here first information) and network process policies of different network slices, independent processing on a radio resource control ( RRC) connection to each network slice (second information having second amount of resources) that has been established by UE. When overload occurs, the wireless network may release the UE associated with an overloaded slice and indicate an RRC wait time. In this way, overload can be alleviated by allowing the UE to initiate a connection request again after a specific period of time. Specifically, when resource overload occurs in one or more network slices, the wireless network performs independent RRC connection release processing on an RRC connection to the one or more network slices that has been established by the UE. Further, the wireless network may further perform independent RRC connection release processing on RRC connections to the one or more network slices that have been established by the UE for different causes. The RRC connection causes may include "mobile originating calls", "mobile originating signalling", "mobile originating emergency calls", and the like and refer in context with [0023] to [0020] wherein overload control indication can be information element from a core network. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Won and Star to make system more effective. Having a mechanism wherein when the device obtains the information, the device is further configured to: determine a first amount of resources consumed at a CU-CP and a CU-UP for each of the network slices; determine a second amount of Radio Resource Control (RRC) resources for each of the network slices; and determine which of the network slices are to be barred based on the first information, the second information, and information elements from a core network; greater way reliable communication can be carried out in the communication system.

	Regarding claim 17, Won in view of Star teaches as per claim 11, but Won fails to state about wherein obtaining the information includes: determining a first amount of resources consumed at a CU-CP and a CU-UP for each of the network slices; determining a second amount of Radio Resource Control (RRC) resources for each of the network slices; and determining which of the network slices are to be barred based on the first information, the second information, and information elements from a core network; however Han in context with [0019- 0020] teaches in [0073] about the wireless network is configured with an independent access class control parameter for each network slice in the network based on network resource usage (here first information having first amount of resources) (i.e. see Fig. 1 network slice having CP and UP resources; further see [0070].. Network functions (network functions, NFs for short) of a network slice in the CN includes NFs of a control plane (CP) and NFs of a user plane (UP)……all network slices in the CN share an RAN resource…; further see [0158]) and network process policies of different network slices, and an RAN (i.e. device here) is configured to broadcast the access class control parameter of one or more network slices to UE through a system information. The access class control parameter of the network slice may include an identifier of the network slice, a corresponding access class control parameter, and the like; now refer to [0090].. a wireless network performs, based on network resource usage (here first information) and network process policies of different network slices, independent processing on a radio resource control ( RRC) connection to each network slice (second information having second amount of resources) that has been established by UE. When overload occurs, the wireless network may release the UE associated with an overloaded slice and indicate an RRC wait time. In this way, overload can be alleviated by allowing the UE to initiate a connection request again after a specific period of time. Specifically, when resource overload occurs in one or more network slices, the wireless network performs independent RRC connection release processing on an RRC connection to the one or more network slices that has been established by the UE. Further, the wireless network may further perform independent RRC connection release processing on RRC connections to the one or more network slices that have been established by the UE for different causes. The RRC connection causes may include "mobile originating calls", "mobile originating signalling", "mobile originating emergency calls", and the like and refer in context with [0023] to [0020] wherein overload control indication can be information element from a core network. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Han with the teachings of Won and Star to make system more effective. Having a mechanism wherein obtaining the information includes: determining a first amount of resources consumed at a CU-CP and a CU-UP for each of the network slices; determining a second amount of Radio Resource Control (RRC) resources for each of the network slices; and determining which of the network slices are to be barred based on the first information, the second information, and information elements from a core network; greater way reliable communication can be carried out in the communication system.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468